ORDER

PER CURIAM.
Roger Eugene Rickey, Jr., (hereinafter, “Appellant”) appeals from a judgment convicting him of driving while intoxicated, third offense, in violation of Section 577.010, RSMo 1994,1 possession of a controlled substance in violation of Section 195.202, and possession of drug paraphernalia in violation of Section 195.233.1. Appellant was sentenced to consecutive terms of two years, three months, and one month of imprisonment, respectively. Appellant argues that the trial court erred in (1) denying his motion for judgment of acquittal because there was insufficient evidence that Appellant was guilty of driving while intoxicated; and (2) denying and overruling Appellant’s motion to suppress evidence because the application of the exclusionary rule required that the marijuana and paraphernalia seized from Appellant should have been suppressed from use as evidence against Appellant at trial, in that the officer lacked probable cause to arrest Appellant. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. An extended opinion would have no precedential value and serve no jurisprudential purpose. We have, however, prepared a memorandum opinion for the parties explaining the reasons for this order. Affirmed pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 1994 unless otherwise indicated.